Hill, J.
The undisputed facts of this ease, as divulged by the pleadings, bring it within the principles of law ruled in Malsby v. Young, 104 Ga. 205, 212 (30 S. E. 854), McCormick Harvesting Machine Co. v. Allison, 116 Ga. 445 (42 S. E. 778), and similar cases, so as to show a binding acceptance of the machinery sold subject to approval, and a waiver of any right to object to alleged defects therein, and consequent liability to pay therefor in accordance with the contract of sale. The court, therefore, did not err in dismissing, on general demurrer, the answer of the defendant, nor in directing a verdict in favor of the plaintiff for the amount due under the contract.

Judgment affirmed.


All the Justices concur.